            Case 1:21-cr-00025-RDM Document 26 Filed 07/20/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )               No: 21-CR-25
                                             )
                v.                           )               JUDGE MOSS
                                             )
JORDEN MINK                                  )               ELECTRONICALLY FILED


 MOTION FOR AN ORDER OF COURT DIRECTING CENTRAL TREATMENT FACILITY
  TO ALLOW DEFENDANT ADDITIONAL TIME TO REVIEW RULE 16 MATERIALS

       AND NOW COMES, the Defendant, Jorden Mink, by through his counsel, Michael E.

Moser, Esquire, filing the within Motion for an Order of Court Directing Central Treatment

Facility to Allow Defendant Additional Time to Review Rule 16 Materials, and in support

thereof, avers as follows:

       1.       Jorden Mink is charged at the above-captioned case with various criminal

offenses.

       2.       Mr. Mink has been continuously detained, pursuant to the request of the

Government, since January 29, 2021, and is presently lodged at the District of Columbia

Department of Corrections Central Treatment Facility. (hereinafter referred to as “Central

Treatment Facility ”)

       3.       The Government provided Rule 16 material to the undersigned on May 5, 2021,

at which time the undersigned immediately forwarded said Rule 16 materials to Mr. Mink in

accordance with the required procedures of the District of Columbia Department of Corrections

       4.       On July 9, 2021, the undersigned was advised that District of Columbia

Department of Corrections provided Mr. Mink with a laptop computer allegedly containing the

Rule 16 materials so that he could review those materials.
            Case 1:21-cr-00025-RDM Document 26 Filed 07/20/21 Page 2 of 2




       5.       Counsel has been advised by Mr. Mink that he has not been able to open or view

many of the materials on the laptop computer due to technical issues.

       6.       Mr. Mink has been incarcerated for nearly six (6) months at the insistence of the

Government and has yet to review his discovery materials.

       7.       The undersigned, having reviewed the Rule 16 materials provided by the

Government, estimates that at least 40 hours will be required for Mr. Mink to undertake a

meaningful review of those Rule 16 materials.

       8.       The undersigned has reason to believe that Mr. Mink’s access to the laptop

computer will be ending soon, before he has been able to review all of his Rule 16 materials.

       WHEREFORE, the Defendant, Jorden Mink, respectfully requests that this Honorable

Court grant the within Motion and enter an Order directing the District of Columbia Department

of Corrections Central Treatment Facility to allow Mr. Mink have access to the laptop computer

for purposes of reviewing his Rule 16 materials for an additional two week period from the date

of the Court’s Order, and directing the District of Columbia Department of Corrections Central

Treatment Facility to provide technical support to Mr. Mink so that he is able to actually review

his Rule 16 discovery materials.

                                                     Respectfully submitted,

Dated: July 20, 2021                                 /s/ Michael E. Moser
                                                     Michael E. Moser, Esquire
                                                     PA ID No. 78844
                                                     Law Office of Michael Moser
                                                     2661 Clearview Road - Suite 8
                                                     Allison Park, Pennsylvania 15101
                                                     (412) 753 0400
                                                     mike@moserslaw.com
                                                     memoser@comcast.net
